Citation Nr: 0837546	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  04-05 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for seasonal allergic 
rhinitis (hay fever).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1961 to March 
1966, and from April 1966 to January 1982.

By a March 1982 decision, the RO denied the veteran's 
original claim for service connection for seasonal allergic 
rhinitis (hay fever).  The veteran was notified of the denial 
of the claim in April 1982, but did not initiate an appeal.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision in which the RO denied the veteran's petition to 
reopen the claim for service connection for seasonal allergic 
rhinitis.  In November 2003, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in January 2004, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in February 2004.

By decision dated in September 2005, the Board determined 
that new and material evidence to reopen the claim for 
service connection for seasonal allergic rhinitis had been 
received, and remanded the claim, on the merits, to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for additional development and de novo review.  After 
completing some actions, the AMC continued the denial of the 
claim, as reflected in the June 2006 supplemental SOC (SSOC), 
and returned this matter to the Board for further appellate 
consideration.

In November 2006, the Board remanded the claim to the RO, via 
the AMC, for additional development.  After completing some 
actions, the AMC continued the denial of the claim, as 
reflected in the July 2008 SSOC, and returned this matter to 
the Board for further appellate consideration.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The veteran currently suffers from seasonal allergic 
rhinitis which appears to have had its onset during active 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for seasonal allergic 
rhinitis are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the favorable disposition of the claim for service 
connection for seasonal allergic rhinitis, the Board finds 
that all notification and development actions needed to 
fairly adjudicate the claim have been accomplished.  



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002 & Supp. 2008).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must show, by clear and 
unmistakable evidence, (1) that the disease or injury existed 
prior to service, and (2) that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Initially, the Board notes that the service medical records 
for the veteran's first period of service from December 1961 
to March 1966 are not of record.  Pursuant to the November 
2006 remand, the AMC requested and received additional 
service medical records from the National Personnel Records 
Center (NPRC); however, none of those records pertain to the 
veteran's first period of service.  Further, the NPRC 
responded that all service medical records were being mailed 
and that other service medical records had been mailed to the 
RO in April 1982.  Given the above, the Board observes that 
the service medical records for the veteran's first period of 
active service from December 1961 to March 1966 are 
unavailable.  The Board is aware that, in such cases, VA has 
a heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt doctrine.  
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the veteran's claim for service connection for seasonal 
allergic rhinitis has been undertaken with these heightened 
duties in mind.

The Board next notes that the report of the veteran's August 
1966 reentrance examination for his second period of active 
service from April 1966 to January 1982 reflects no current, 
no history, revealed no history of allergies.  A May 1970 
treatment record notes complaints of sinus congestion and a 
reported allergy to dust.  The diagnosis was mild 
conjunctivitis.  A diagnosis of allergic upper respiratory 
infection was shown in May 1972.  A January 1975 Medical 
Board Report indicated that it was suggested that the veteran 
be sent to a somewhat cooler climate for his allergic 
history.  Hay fever and asthma secondary to a pollen allergy 
were noted in November 1975.  It was reported in October 1977 
that the veteran was allergic to dust.  Chronic sinusitis was 
diagnosed in October 1979.  A diagnosis of seasonal allergic 
rhinitis is noted in a May 1981 treatment record.  A June 
1981 Medical Board Report indicates that the health record 
revealed that the veteran carried a diagnosis of seasonal 
allergic rhinitis and was taking medication for control of 
those allergic symptoms.

Post service, VA medical records dated in May and November 
2006 reveal that the veteran has been taking loratadine, an 
allergy medication, indicating that he still suffers from 
seasonal allergic rhinitis.  

During a VA examination in May 2007, the veteran reported 
that he has problems in the spring and fall and his primary 
complaint is that of postnasal drainage.  The veteran stated 
that he currently used Claritin (loratadine) and some type of 
cortisone nose spray, and that he was having no problems that 
day.  On examination of the nose, the external nose and 
vestibule were normal; the septum was midline; and the 
turbinates, meatus, and floor of the nose were all normal as 
was the internal nasal mucosa.  The examiner diagnosed the 
veteran with possible remote history of allergic rhinitis by 
history but stated that there is no current evidence of acute 
or chronic significant allergic rhinitis.  

As the service medical records for the veteran's first period 
of active service are not of record, the veteran may be  
presumed to have been in sound condition prior to service.  
There is no evidence indicating that the veteran had seasonal 
allergic rhinitis prior to entry into active service in 
December 1961.  Furthermore, no history of allergies was 
noted during his reentrance examination.  Thus, as the 
evidence does not show that the veteran's seasonal allergic 
rhinitis clearly and unmistakably existed prior to service.  
As no pre-existing seasonal allergic rhinitis is shown, there 
is no requirement that any such seasonal allergic rhinitis 
was aggravated during, or as a result of, service.  Hence, as 
regards his seasonal allergic rhinitis, affording the veteran 
the benefit of the doubt, the veteran is presumed to have 
been in sound condition when he entered active service.  

The record shows that the veteran complained of sinus 
congestion and an allergy to dust during service in May 1970, 
and was thereafter seen several times for similar problems.  
He was eventually diagnosed with seasonal allergic rhinitis 
in May 1981, several months prior to discharge.  Post-service 
medical records indicate that he still suffers from 
allergies.  Although there was no evidence of significant 
allergic rhinitis during the May 2007 VA examination, the 
Board observes that the nature of seasonal allergies-during 
the spring and fall in the veteran's case-may explain the 
lack of significant findings at that time.  Moreover, the 
veteran had been taking allergy medication at that time, and 
that also may explain the lack of findings.  

Under the circumstances of this case, and with resolution 
with all reasonable doubt in the veteran's favor, the Board 
finds that the veteran currently suffers from seasonal 
allergic rhinitis which had its onset during active service.  
Accordingly, service connection for seasonal allergic 
rhinitis is warranted.


ORDER

Service connection for seasonal allergic rhinitis is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


